—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Suffolk County (Gazzillo, J.), dated October 3, 1997, which denied his motion, inter alia, to modify (a) an order of the same court (Floyd, J.), dated January 29, 1997, and (b) an order of the same court (Gazzillo, J.), dated May 2, 1997.
Ordered that the appeal from so much of the order dated October 3, 1997, as denied those branches of his motion which were to modify the order dated January 29, 1997, and the order dated May 2, 1997, is dismissed as academic in light of our determination in French v French (260 AD2d 428 [decided herewith]); and it is further,
Ordered that the order dated October 3, 1997, is otherwise affirmed; and it is further,
Ordered that the plaintiff wife is awarded one bill of costs.
The defendant husband’s conclusory allegations about the plaintiff wife’s purported “live-in lover” are insufficient to support any further reduction in the pendente lite award. Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.